The federal question is settled by federal authority in favor of the plaintiff. No question was raised at the trial as to the effect of including a risk of fire in land damages paid by the *Page 29 
defendants when their road was built. It does not appear that the road was built on land now owned by the plaintiff.
Evidence that other fires were set by the defendants' locomotives might tend to show that this fire could have been and probably was set in the same manner.
The plaintiff having received nothing from the insurance company, the defendants were entitled to no deduction by the jury from the damages, upon Gen. Laws, c. 162, s. 10.  The rights of the parties, derived from that section, were not determined by the verdict.
Judgment on the verdict.
ALLEN, J., did not sit: the others concurred.